Citation Nr: 0109725	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-11 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from August 1956 to June 1979.

This appeal arises from an April 1999 rating decision of the 
Columbia, South Carolina, Regional Office (RO) which denied 
service connection for degenerative joint disease of the 
lumbar spine.  The veteran's notice of disagreement (NOD) was 
received in September 1999.  The statement of the case was 
issued to the veteran in April 2000.  The veteran's 
substantive appeal was received in May 2000.


REMAND

The record on appeal demonstrates that the veteran currently 
suffers from degenerative disc disease of the lumbar spine.  
He asserts that this disorder was caused by an injury he 
incurred in service.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2000).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2000).

The Board notes that the RO, in its rating decision denying 
service connection for degenerative joint disease, and in the 
SOC that was provided to him, determined that it was 
necessary to deny the claim because it was not well grounded.  
We recognize that the RO was acting pursuant to the law in 
effect at the time of its actions.  Until recently, the RO 
and the Board were required by law to assess every claim, 
before completing an adjudication as to the its merits under 
substantive law, to determine whether it was well grounded.  
If the claim was found not to be well grounded, then the RO 
was obligated to deny the claim and to assist the claimant no 
further in developing additional evidence pertaining to the 
claim, such as providing a VA medical examination.  
38 U.S.C.A. § 5107(a) (West 1991); see Murphy v. Derwinski, 1 
Vet.App. 78, 81-2 (1990); Anderson v. Brown, 9 Vet.App. 542, 
546 (1996).  Indeed, if the claim was not well grounded, the 
Board was without jurisdiction to adjudicate it.  Boeck v. 
Brown, 6 Vet.App. 14, 17 (1993).

Prior to rendering a final decision on the issue of service 
connection for degenerative joint disease of the lumbar 
spine, the Board finds that there are procedural defects that 
must be addressed and corrected.  Significant changes in the 
law pertaining to the duty to assist a veteran in the 
development of a claim for compensation occurred during the 
pendency of this appeal.  Legislation which now governs cases 
such as this is the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000).  See 
generally Holliday v. Principi, ___ Vet.App. ___, No. 99-1788 
(Feb. 22, 2001).  In particular, the law now states:

Upon receipt of a complete or substantially 
complete application, the Secretary shall notify 
the claimant and his representative of any 
information, and any medical or lay evidence, 
not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of 
that notice, the Secretary shall indicate which 
portion of that information and evidence, if 
any, is to be provided by the claimant and which 
portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103(a)). 

The aforementioned statute, enacted on November 9, 2000, 
contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, notification as to evidentiary 
requirements, and the obtaining of medical examinations and 
opinions to attempt to establish service connection.  In 
pertinent part, the VCAA repealed 38 U.S.C.A. § 5107(a), and 
replaced it with the following provisions regarding the duty 
to assist in developing claims:

§ 5103A.  Duty to assist claimants

(a)  DUTY TO ASSIST. -- (1)  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim 
for a benefit under a law administered by the 
Secretary.

(2)  The Secretary is not required to provide 
assistance to a claimant under this section if no 
reasonable possibility exists that such assistance 
would aid in substantiating the claim.

(3)  The Secretary may defer providing assistance 
under this section pending the submission by the 
claimant of essential information missing from the 
claimant's application.

VCAA, supra, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as 38 U.S.C. § 5103A(a)).  
With respect to affording medical examinations and obtaining 
medical opinions, the VCAA states:

(d)  MEDICAL EXAMINATIONS FOR COMPENSATION CLAIMS. -- 

(1)  In the case of a claim for disability 
compensation, the assistance provided by the 
Secretary under subsection (a) shall include 
providing a medical examination or obtaining a 
medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.

(2)  The Secretary shall treat an examination or 
opinion as being necessary to make a decision on a 
claim for purposes of paragraph (1) if the evidence 
of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant) --

(A)  contains competent evidence that the claimant 
has a current disability, or persistent or 
recurrent symptoms of disability; and

(B)  indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but

(C)  does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

VCAA, supra, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as 38 U.S.C. § 5103A(d)).

In this case, the record clearly demonstrates that the 
veteran has been diagnosed as having degenerative joint 
disease of the lumbar spine.  A VA examination conducted in 
May 1998 indicates that the veteran had "significant 
degenerative disc disease most prominent at the lumbosacral 
junction."  The record also reflects that the veteran 
complained of back pain in service.  His separation physical 
examination of March 1979 notes that he had previously 
complained of "recurrent back pain, treatment sought, cause 
unknown."  

However, review of the record does not reveal evidence of a 
medical nexus between complaints of recurrent back pain in 
service and the veteran's current low back disorder.  The 
Board notes that the RO, in developing evidence in this case, 
made numerous contacts with the veteran in an attempt to 
obtain information.  A June 1998 letter indicates the need 
for evidence showing continuity of treatment and chronicity 
of the veteran's low back pain since service discharge.  The 
RO did not, however, indicate that medical evidence 
establishing a nexus between the veteran's claimed in-service 
injury and his current lumbar disorder would be helpful in 
establishing entitlement to service connection.  Nor did the 
RO request a nexus opinion from the VA examiner who performed 
the June 1998 examination.

The Board therefore believes that the veteran's service 
connection claim must be remanded to obtain a medical opinion 
to determine the nature and etiology of his current 
degenerative joint disease of the lumbar spine.  The U.S. 
Court of Appeals for Veterans Claims has held that the Board, 
in rendering its final decision, must consider independent 
medical evidence in support of recorded findings, rather than 
provide its own medical judgment in the guise of a Board 
opinion.  Colvin v. Derwinski, 1 Vet.App. 171 (1991).  VA's 
duty to assist veterans also includes the procurement of 
medical opinions where necessary.  See Ashley v. Brown, 6 
Vet. App. 52 (1993) (obtaining an advisory medical opinion is 
a viable way for the Board to fulfill its duty to assist an 
appellant).

The Board notes that the veteran's claims folder does not 
appear to have been reviewed in conjunction with the May 1998  
examination.  The RO's April 1998 examination request 
worksheet indicated that the claims folder was not to be made 
available to the VA examiner for review.  In this regard, the 
report of the May 1998 VA medical examination provides no 
evidence that the veteran's claims folder was reviewed.  The 
development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet.App. 121, 124 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet.App. 454, 456 (1993); 38 C.F.R. § 3.326 (2000).  
The RO should therefore take the necessary measures to ensure 
that the veteran's claims folder is made available to the 
examiner prior to any examination.

Although he has been examined previously for VA purposes, the 
importance of a new examination to ensure adequate clinical 
findings should be emphasized to the veteran.  The veteran is 
hereby advised that failure to report, without good cause, 
for an examination scheduled in connected with a claim for 
increased rating may result in denial of that claim.  38 
C.F.R. § 3.655 (2000).

On further review of the evidence, the Board also notes that 
the veteran has identified records that are not currently 
associated with the claims file.  In a November 1997 VA Form 
21-4138, Statement in Support of Claim, the veteran indicates 
that the RO should obtain medical records from the Greenville 
VA Outpatient Clinic (OPC).  The record does not contain 
records from the Greenville OPC for dates prior to November 
1997.  These records are potentially probative of the 
veteran's claim for service connection, and should be 
obtained.

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO must inform the veteran that a 
statement from a medical professional, attesting 
to a relationship between his military service 
and current low back disorder, would be useful 
in establishing his claim for service 
connection.  The RO should also obtain from the 
veteran the names and addresses of all medical 
care providers who have treated him for his 
lumbar disorder since his retirement from the 
Air Force.  The veteran should be advised that 
such evidence might include, but not be limited 
to, copies of medical examinations (employment, 
insurance, or otherwise) that may have been 
performed after he left active service.  After 
securing the necessary release(s), the RO should 
request any such records which are not already 
contained in the claims folder.

2.  The RO should obtain the veteran's complete 
inpatient and outpatient treatment records from 
the Greenville OPC, the Columbia VA Medical 
Center (VAMC), the Augusta VAMC, and any other 
identified VA facility, since service 
retirement.  Once obtained, all records must be 
associated with the claims folder.

3.  Upon completion of the above development, 
the RO should schedule the veteran for a VA 
orthopedic examination.  The veteran should be 
notified of the date, time, and place of the 
examination in writing.  The claims folder, to 
include a copy of this Remand, must be made 
available to and reviewed by the examiner in 
conjunction with the examination.  All indicated 
testing should be conducted.  Based upon the 
documented history and examination findings, the 
examiner should state whether it is at least as 
likely as not that the disorder of the low back 
is etiologically related to any incident or 
accident that occurred during his military 
service.  All opinions expressed should be 
supported by reference to pertinent evidence.

4.  Following completion of the foregoing, the 
RO should review the claims folder and ensure 
that all of the foregoing development actions 
have been conducted and completed in full.  If 
any development is incomplete, including if the 
requested examination does not include all test 
reports, special studies or opinions requested, 
appropriate corrective action is to be 
implemented.

5.  The RO should also ensure that all 
notification and development action required by 
the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, is completed.  In particular, 
the RO should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107) are fully satisfied. 

6.  If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence, applicable law, and 
regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of 
time should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999).  The purpose of this REMAND is 
to obtain additional medical information and provide due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2000).




